Appeal by employer and insurance carrier from a decision and award of compensation under the Workmen’s Compensation Law. Claimant was employed' as a fur plucker. He suffered an attack of acute coronary thrombosis. There is evidence that at the time of the attack he was engaged in unusual exertion in the course of his employment, and also medical evidence of causal relation between the unusual exertion and the heart attack. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.